Citation Nr: 9910340	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date earlier than July 19, 1996, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.



ATTORNEY FOR THE BOARD


Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from April 1965 to October 1984.  He died on 
March [redacted], 1994.

The issue on appeal arises from a December 1996 rating action 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO), in which service connection for the cause of the 
veteran's death was granted, effective from July 19, 1996.  
In May 1997, the appellant was notified that she had been 
awarded dependency and indemnity compensation (DIC), 
effective from August 1, 1996.
The appellant expressed her disagreement with the date from 
which her award was made effective, and a statement of the 
case (SOC) was issued in August 1997.  The appellant filed a 
substantive appeal in August 1997. 

In the August 1997 substantive appeal, the appellant had 
requested a hearing to be held before a Board member at the 
local VARO.  In January 1998, she submitted a statement 
withdrawing the request for a Board hearing, indicating that 
the RO hearing which was afforded to her in January 1998 
satisfied her request for a hearing.  The Board finds that 
this case is ready for appellate consideration.



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1994.

2.  The appellant filed a VA Form 21- 534, Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable), which was 
received by the RO on April 4, 1994.  In response to Item 10 
on that form in which it was asked "ARE YOU CLAIMING THAT 
THE CAUSE OF DEATH WAS DUE TO SERVICE?" the appellant 
checked the box marked "NO". 

3.  In May 1994, the appellant was notified by the RO that 
her claim for death pension benefits was approved effective 
from May 1994.  In that correspondence the RO also stated 
that the veteran's death was not related to a service 
connected disease or injury.  

4.  The appellant submitted a claim for DIC benefits on July 
19, 1996.

5.  By rating action of December 1996, the RO granted 
entitlement to service connection for the cause of the 
veteran's death, effective from July 19, 1996.  

6.  In May 1997, the appellant was notified by the RO of the 
award of DIC benefits effective from August 1, 1996.


CONCLUSION OF LAW

An effective date of March [redacted], 1994 for the grant 
of DIC benefits is warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.152, 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran died on March [redacted], 
1994.  The immediate cause of his death as listed on the death 
certificate was cerebro-vascular hemorrhage; atherosclerotic 
hypertensive cario vascular disease was listed as the 
antecedent cause.

On April 4, 1994, the appellant submitted a VA Form 21- 534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (Including Death Compensation If Applicable).  In 
response to Item 10 on that form in which it was asked "ARE 
YOU CLAIMING THAT THE CAUSE OF DEATH WAS DUE TO SERVICE?" 
the appellant checked the box marked "NO."  

In May 1994, the appellant was notified by the RO that her 
claim for death pension benefits was approved effective from 
May 1994.  In that correspondence, the RO also stated that 
the veteran's death was not related to a service connected 
disease or injury.  

The appellant filed a claim of entitlement to DIC benefits 
which was received in July 19, 1996.  By rating action of 
December 1996, the RO granted service connection for the 
cause of the veteran's death, effective from July 19, 1996.  
In May 1997, the appellant was notified by the RO of the 
award of payment of DIC benefits effective from August 1, 
1996, the first day of the month following the establishment 
of entitlement to the benefit.

In May 1997, the appellant filed a Notice of Disagreement 
with the assigned effective date, indicating that she had 
initially filed an original claim for service connected death 
benefits in April 1994.

In July 1997, the RO sent correspondence to the appellant 
explaining to her that when she filed the claim for VA 
benefits in April 1994, she had indicated that she was not 
claiming service connection for the cause of the veteran's 
death.  It was further explained that the claim for DIC 
benefits was received on July 19, 1996, more than two years 
after the death of the veteran.  The RO indicated that under 
38 C.F.R. § 3.400(c)(2), payment of service-connected death 
benefits will be made on the first day of the month in which 
the veteran's death occurred if the claim is received within 
one year after the date of death; otherwise, date of receipt 
of claim.  She was notified that since the claim for DIC was 
received more than one year after the veteran's death, 
benefits were paid based upon the date of the claim.  She was 
informed that under the provisions of 38 U.S.C.A. § 5111, 
payments must begin the first day of the month after 
entitlement to benefits has been established, which in this 
case the RO determined to be as of August 1, 1996.  She was 
also advised that she would no longer be paid death pension 
benefits because DIC was the greater benefit.  A Statement of 
the Case was issued in August 1991.  The appellant filed a 
substantive appeal in September 1997.

The appellant presented testimony at a hearing held at the RO 
in January 1998, at which time she testified that she 
believed that she should be entitled to DIC benefits upon the 
veteran's death.  The hearing officer explained to her that 
when she submitted her claim in April 1994 she had 
specifically claimed that the veteran's death was not due to 
military service.  The hearing officer further indicated that 
in May 1994 the claim for non service connected death pension 
benefits was approved and that the appellant was advised at 
that time that the veteran's death was not related to a 
service connected disease or injury.  The hearing officer 
explained that the April 1994 claim had been considered as a 
claim for DIC benefits, that the appellant had been informed 
of the denial of a DIC claim in May 1994, and that a Notice 
of Disagreement was not filed within a year following the 
date of notification of that decision and that therefore, the 
denial was final.  

The appellant stated at the January 1998 hearing that when 
she submitted her claim in April 1994 she did not apply for 
entitlement to service connection for the cause of the 
veteran's death because she was not aware that the veteran 
had been suffering from a disability which was incurred 
during service.  She testified that she did not file a claim 
for DIC benefits until July 1996 because she was not aware 
that she had potential entitlement to that benefit.  

In a Supplemental Statement of the Case/hearing officer's 
decision issued in November 1998, entitlement to an effective 
date prior to July 19, 1996 for the grant of DIC benefits was 
denied.

Applicable Law and Regulations

The effective date of an award of DIC benefits to a surviving 
spouse based upon the death of the veteran shall be the first 
day of the month in which the veteran's death occurred if 
claim is received within one year from the date of death; 
otherwise date of receipt of the claim.  38 U.S.C.A. § 
5110(d); 38 C.F.R. § 3.400(c)(2).  Payment of DIC benefits 
may not be made for any period before the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.152(a) (1998).  A claim by a surviving spouse or 
child for compensation or dependency and indemnity 
compensation will also be considered to be a claim for death 
pension and accrued benefits, and a claim by a surviving 
spouse or child for death pension will be considered to be a 
claim for death compensation or dependency and indemnity 
compensation and accrued benefits.  38 C.F.R. § 3.152(b)(1) 
(1998).  A claim by a parent for compensation or dependency 
and indemnity compensation will also be considered to be a 
claim for accrued benefits.  38 C.F.R. § 3.152(b)(2).

Analysis

The appellant contends that the VA Form 21-534, Application 
for Dependency and Indemnity Compensation (DIC), Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable), filed on April 
4, 1994, should be construed as an application for both death 
pension benefits and DIC benefits based upon the service-
connected death of the veteran, and that this application 
provides a basis upon which an effective date prior to July 
19, 1996 may be granted for the award of DIC benefits.

The disposition of this claim turns primarily upon the issue 
of whether the application for benefits which was filed in 
April 1994, in which the appellant indicated her intent to 
filed a claim form VA death pension benefits, but indicated 
that she was not claiming that the cause of the veteran's 
death was due to service, may be considered as the date of 
filing of a claim for DIC benefits.

Under the circumstances presented in this case, consideration 
of the provisions of 38 C.F.R. § 3.152 (b)(1) and the holding 
of the Court of Appeals for Veterans Claims (Court) in the 
case of Isenhart v. Derwinski, 3 Vet.App. 177 (1992) is 
required.  


Under the provisions of 38 C.F.R. § 3.152(b)(1), a claim by a 
surviving spouse or child for compensation or dependency and 
indemnity compensation will also be considered to be a claim 
for death pension and accrued benefits, and a claim by a 
surviving spouse or child for death pension will be 
considered to be a claim for death compensation or dependency 
and indemnity compensation and accrued benefits.  Therefore, 
were no additional facts presented, the submission of VA Form 
21-534 would normally represent the filing of claims for both 
non service-connected death pension benefits as well as a 
claim for entitlement to service connection for the cause of 
the veteran's death.  (Establishing service connection for 
the cause of the veteran's death is a fundamental requirement 
to an award of DIC benefits.)

However, the crucial question in this case is whether the 
provisions of 38 C.F.R. § 3.152(b)(1) still apply in a case 
such as this, in which the appellant indicated on the 
application form that she was not claiming that the cause of 
the veteran's death was due to service.  

In the case of Isenhart v. Derwinski, 3 Vet. App. 177 (1992), 
the Court was faced with a fact situation in which a 
veteran's surviving spouse had filed a VA Form 21-534 in 
which she claimed service connection for the cause of the 
veteran's death.  Over the portion of the application which 
requested information related to a non-service-connected 
death pension claim, there had been placed a large "X" and, 
accordingly, the RO had adjudicated only the DIC claim.  
After the widow filed another Form 21-534 two years later, 
with the pension information portion completed, the RO 
granted her pension benefits.  She sought an effective date 
relating back to her original death claim; the RO and the 
Board denied an earlier effective date on the basis that the 
original claim had expressly declined to request pension.

The Court held in Isenhart that notwithstanding the fact that 
the widow's claim form had the pension information portion 
crossed out, VA should have considered it to be an 
application (albeit an incomplete one), for pension benefits, 
and should have notified her of the evidence necessary to 
complete that application.  Since VA had not so notified her, 
the Court held that the pension claim had remained pending 
since its submission.  Thus, although entitlement to pension 
had been established based upon a claim filed two years 
later, the widow retained the right to complete her earlier 
pension application and, if entitlement were shown, to 
receive pension from the date of the veteran's death.

The Secretary asserted, in the Isenhart litigation, that the 
widow's original claim form had clearly expressed her 
intention not to file a pension claim.  The Court, however, 
rebuffed that argument:

By attempting to divine the intent of the claimant and 
then 
urging that such "intent" is determinative, the BVA and 
the 
Secretary have failed to apply controlling statutory 
law.
Pursuant to 38 U.S.C. § 5101(b)(1), appellant's VA Form
 21-534 constituted a claim for DIC and a claim for 
pension;
irrespective of her intent, the Secretary was obligated 
to 
consider and to adjudicate both claims.  Since the VA
Form 21-534 submitted by appellant was incomplete 
relative to the claim for a pension, the Secretary was 
obligated to "notify the claimant of the evidence 
necessary
 to complete the application."  38 U.S.C. § 5103(a).
The statutorily-required notice was never sent to 
appellant.
  Isenhart, 3 Vet.App. at 180.

The question raised, therefore, is whether the appellant's 
checking "NO" in box 10 of her VA Form 21-534 is 
qualitatively any different from the Isenhart appellant's 
crossing out the pension portion on her form.  The pertinent 
regulation, 38 C.F.R. § 3.152, does not address the intent of 
the appellant as to the filing of claims for death benefits.  
Accordingly, the Board believes that the regulation on its 
face stands for the position that regardless of the 
appellant's intent, even if expressly manifested on the 
application form, an application for death pension must also 
be considered a claim for DIC.  38 U.S.C.A. § 5101(b)(1) 
(West 1991).  Moreover, this conclusion is further supported 
by the holding in Isenhart, a case very much like this one, 
in which the facts revealed that the appellant had, on the 
application form expressed that she was seeking only DIC 
benefits, not both death pension and DIC benefits.  In 
Isenhart, despite such expression of "intent" by the 
appellant, the Court held that a claim for dependency and 
indemnity compensation or service connection for cause of 
death also constitutes a claim for nonservice-connected death 
pension benefits.  Harvey v. Brown, 6 Vet. App. 390 (1990); 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992).

In light of the provisions of 38 C.F.R. § 3.152(b)(1) and the 
holding of the Court in Isenhart, the Board must conclude 
that the application received on April 4, 1994 constituted 
both an application for death pension benefits and DIC 
benefits.

A review of the record raises a question as to whether the RO 
did consider the April 1994 application as a claim for DIC 
benefits and if so, whether a claim for such benefits became 
a final decision, as a result of a "denial" of that claim 
in May 1994.  The Board notes that the transcript of the 
January 1998 hearing reflects that the hearing officer 
explained to the appellant that the April 1994 application 
had actually been considered by the RO to include a claim for 
DIC benefits.  The hearing officer indicated that a claim for 
DIC benefits was considered and denied and that the appellant 
was advised of this decision in May 1994, in the same 
correspondence in which she was notified that her claim for 
death pension benefits had been granted.  The hearing officer 
explained to the appellant that she did not appeal that 
decision and that it therefore became final.  See 38 C.F.R. 
§ 20.1103.

A review of the May 1994 correspondence from the RO to the 
appellant in which she was informed of the approval of the 
claim for death pension benefits includes a sentence which 
reads, "[T]he veteran's death was not related to a service-
connected disease or injury."  Under the provisions of 
38 C.F.R. § 3.103(b)(1), claimants and their representatives 
are entitled to notice of any decision made by VA affecting 
the payment of benefits or the granting of relief.  Such 
notice shall clearly set forth the decision made, any 
applicable effective date, the reason(s) for the decision, 
the right to a hearing on any issue involved in the claim, 
the right of representation and the right, as well as the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  No such procedural due process as described 
under the provisions of 38 C.F.R. § 3.103 was afforded to the 
appellant in the May 1994 correspondence with respect to a 
Claim for DIC benefits, and therefore the Board does not find 
that the sentence quoted above contained in the May 1994 
correspondence constitutes a decision, final or otherwise, as 
to a claim of entitlement to service connection for the cause 
of the veteran's death.

Having reviewed the evidence, the Board concludes that the 
claim of entitlement to DIC benefits, which was initially 
filed by the appellant in April 1994, was never finally 
adjudicated until December 1996, when the claim of 
entitlement to service connection for the cause of the 
veteran's death was granted by the RO. In essence, the claim 
for DIC benefits was pending from the date that the initial 
application was filed, which was April 4, 1994, until 
December 1996, when it was adjudicated.  See 38 C.F.R. 
§§ 3.160(c)(d), 20.1103 (1998).  Since the appellant has had 
a claim pending for DIC benefits since April 1994, and, since 
she was ultimately awarded that benefit in a December 1996 
rating action, the effective date should be determined based 
a finding that the claim for DIC benefits was filed on April 
4, 1994.  

Having established April 4, 1994 as the date of the fling of 
the claim for DIC benefits, the remaining issue is the 
assignment of an effective date for the award of DIC 
benefits.  Under pertinent VA regulations, the effective date 
of an award of DIC benefits to a surviving spouse based upon 
the death of the veteran shall be the first day of the month 
in which the veteran's death occurred if claim is received 
within one year from the date of death; otherwise date of 
receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(2).  As noted above, the appellant filed her claim 
for DIC benefits on April 4, 1994, which was within a year of 
the veteran's death which occurred on March 1, 1994.  
Therefore, the proper effective date for the grant of DIC 
benefits is March [redacted], 1994, and the appeal as to this 
issue is granted accordingly.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board notes 
that neither the provisions of 38 C.F.R. § 3.152, or the 
holding in the Isenhart case had been considered by the RO, 
prior to consideration of such by the Board herein.  However, 
inasmuch as the appellant had been presented ample 
opportunity to present evidence and argument as to the issue 
on appeal, and given that the Board's disposition of the 
claim has been favorable to the appellant, there is no 
evidence that this decision is prejudicial to the appellant.  





	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of March [redacted], 1994 for the grant of DIC 
benefits is established.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

